Title: Editorial Note on Franklin’s Accounts, 1783
From: 
To: 


          The following accounts, identified in previous volumes, continue to
            apply to the current period: VI and VII (XXIII,
            21); XVII (XXVI, 3); XIX and XXII (XXVIII, 3–4); XXV and XXVII (XXXII, 3–4); XXX (XXXVI, 3); and XXXI (XXXVIII, 3). We offer
            here a summary of entries that have not found a place elsewhere in our annotation but
            provide insights into Franklin’s private and public life.
          Account XVII (Franklin’s Private Accounts with Ferdinand Grand, XXVI, 3) reveals the usual mixture of personal and
            household expenses. A bill from Gabriel-Louis Marignac, Benjamin Franklin Bache’s tutor,
            was paid on June 14. Franklin’s secretary Jean L’Air de Lamotte received 268 l.t. on May 17, 221 l.t. on June
            7, and 466 l.t. on September 12. Mlle Chaumont, who had
            been leasing a carriage to Franklin, was paid on June 20 and July 8. Two weeks later, on
            July 26, Franklin purchased a carriage of his own from a certain Louis Loiselle for
            1,680 l.t. (Loiselle would later have dealings with William
            Temple Franklin, arranging to repair and sell for him a cabriolet.) Franklin’s carriage must have been the diligence de campagne that was thoroughly overhauled and
            refurbished in August by Veuve Fabre, master saddler, who charged such extraordinary
            prices to both Franklin and Temple that her bills were not honored until two years
            later, when Temple insisted on submitting her accounts to arbitration. On August 9 Franklin was debited 6,000 l.t. for his draft of “4 Nbre” on
            Robert Morris; this surely refers to the draft of December 4, which Franklin described in a letter to Morris
              of December 14, 1782 (XXXVIII, 455).
          Franklin was credited with two deposits on July 28. He received 14,583 l.t. 6 s. 8 d. as salary for the last quarter of 1782 and 40 shares of
            the caisse d’escompte worth 5,200 l.t.
          Account XXV (Account of Postage and Errands, XXXII, 3), still being kept by L’Air de Lamotte during these months, reflects a
            steady flow of letters and packets sent and received, and the “commissions” or errands
            to Paris, Versailles, and Auteuil run by Jean-Nicolas Bonnefoÿ and, on occasion, Jacques
            Finck, the maître d’hôtel. Their monthly statements are
            filed with L’Air de Lamotte’s summary sheets, as are the bills submitted by Berthelot
            the postman. In addition to letters for himself and the American commissioners, Franklin
            received mail for people identified as Bancroft, Miss Laurens, Mr. Vaughan, and, on
            August 22, Mr. Harrison.
          Account XXVII (Accounts of the Public Agents in Europe, XXXII, 4) lists monthly reimbursements to L’Air de Lamotte for postage and
            errands (the expenses he itemized in Account XXV) and his salary payment on August 9. On
            August 6 Grand transferred 2,005 l.t. 9 s. 8 d. to William Carmichael
            out of the public account. Fizeaux, Grand & Cie.’s bills were paid on May 22 and
            August 7.
          Account XXXI (Jacques Finck’s Accounts of Household Expenditures, XXXVIII, 3), with its daily tallies of groceries,
            shows a variety of fruits, vegetables, fish, poultry, and game, which grew more diverse
            as the season progressed. The cook was paid in May for three months’ wages plus a wine
            allowance; that same month the cook’s boy, Bouchet, received four months’ wages plus
            wine. The garçon de cuisine received two months’ salary in
            July; in August that same garçon de cuisine (we assume),
            now malade, was attended by a surgeon who charged 7 l.t. 10 s. for
            the house call. A dishwasher worked ten days in June, at the rate of 1 l.t. per day, and six days in July. In August, Mlle Chaumont
            supplied herbage of an unspecified nature and sold the
            household a wine press for 100 l.t. Two quarts of beer were
            purchased per month, on average. Bottles of wine from Frontignan and Málaga were bought,
            usually four at a time, and a dozen bottles of “vin de la cottes Rottie” (the côtes du
            Rhône). Finck also paid the entry duties on two bottles of Madeira and delivery charges
            on both the Madeira and a pannier of champagne. He purchased wood for the stove, pots
            for making pickles, four dozen jam jars, paper for the office, lard for greasing the
            carriages, and materials for assembling a mattress for “jaques.” In August he bought
            couch grass (used for bladder and kidney stones, among other urinary tract disorders)
            and licorice.
        